COLLIER, C. L
— I concur with my brothers in reversing the judgment of the Circuit Court, but cannot agree with them in the opinion, that the present is not a case which, .under the statute, was transferrable to that Court. The act referred to, [Aik. Dig. 246,] is beneficial and remedial, and upon a just construction, authorizes the transfer of a cause from the Orphans’ to the Circuit Court. An application for an order to sell the real estate of a testator or intestate, is a proceeding (however liberally conducted) at law; and should not, if the Circuit Court had equity jurisdiction, be placed on the Chancery side of that Court.